Citation Nr: 0411836	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to October 1942, and from May 1945 to June 
1946.  He was a prisoner of war of the Japanese Government 
from April to October 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death and entitlement to 
accrued benefits.  The appellant perfected an appeal as to 
the former issue only.  

Although the appellant's claim of service connection for the 
cause of the veteran's death had been previously denied by 
the RO in a final January 1994 determination, in the February 
2002 rating decision on appeal, the RO did not address the 
issue of whether new and material evidence had been received 
to reopen the claim.  Nonetheless, the Board is obligated by 
38 U.S.C.A. 5108, 7104(b) to address whether new and material 
evidence has been submitted prior to addressing the merits of 
the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the issue on appeal has been framed as set 
forth on the cover page of this decision.

Although the Board is considering the appellant's claim on a 
ground different from that of the RO, she has not been 
prejudiced by the decision.  This is because the RO accorded 
her greater consideration than her claim in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Meyer v. Brown, 9 Vet. App. 425 (1996).





FINDINGS OF FACT

1.  In a January 1994 determination, the RO denied service 
connection for the cause of the veteran's death.

2.  Although the appellant was notified of that determination 
and of her appellate rights in a January 1994 letter, she did 
not perfect an appeal within the applicable time period.

3.  The evidence added to the record since the January 1994 
determination is either cumulative or does not bear directly 
and substantially upon the specific matter under 
consideration, and thus does not provide a new factual basis 
on which to reopen the appellant's claim of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The January 1994 determination denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a July 2001 and 
November 2003 letters, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The RO also generally advised her to submit any evidence in 
support of her claim which she had in her possession, and 
that they would assist her in obtaining any evidence she was 
not able to obtain on her own.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004); but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  In view of the foregoing, the Board finds 
that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records are on file.  The RO has also requested all post-
service clinical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  

Under VCAA, the duty to assist may also include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the Board finds that there is no 
duty to provide a medical opinion on the contended causal 
relationship between the veteran's service and his death.  As 
set forth below, the record contains no indication of a 
causal relationship between the veteran's active service and 
his death.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion. 38 U.S.C. § 5103A(d)).

Although regulations implementing the VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) 
(2002).  As the appellant's claim to reopen was already 
pending on the effective date of the new regulations, and as 
the new regulations expressly apply only to newly-filed 
claims, the Board finds that such provisions are not for 
application here.

I.  Factual Background

The veteran's service records are negative for pertinent 
complaints or abnormalities.  On a May 1946 Affidavit for 
Philippine Army Personnel, the veteran reported that he had 
had dysentery, malaria, and influenza during service.  No 
other wounds or illnesses were reported.  

In February 1972, the veteran filed an application for VA 
compensation benefits, claiming entitlement to service 
connection for numerous disabilities, including hypertension.  
In support of his claim, the veteran submitted an affidavit 
from a private physician, purportedly signed in June 1949, 
indicating that he had treated the veteran from October 1942 
to the present for recurrent malaria.  The physician made no 
mention of any cardiovascular disorder.  

In connection with his claim, the veteran underwent VA 
medical examination in March 1972.  Examination of the 
cardiovascular system revealed that the heart sounds were 
strong and regular, with no murmurs.  The examiner indicated 
that no cardiovascular abnormalities were found.  The 
diagnoses included no evidence of dysentery, anemia, 
avitaminosis, nervousness, dietary deficiencies, or residuals 
of inhumane treatment.  

In an April 1972 rating decision, the RO denied service 
connection for numerous disabilities, including hypertension.  
The veteran appealed the RO's determination and in an August 
1973 decision, the Board denied service connection for the 
multiple disabilities claimed by the veteran, including 
hypertension.  

In September 1990, the veteran again submitted a claim of 
service connection for numerous disabilities, including 
arteriosclerotic heart disease and hypertension.  In support 
of his claim, he submitted a Former POW Medical History in 
which he delineated the symptoms he claimed to have 
experienced during captivity, including rapid heartbeat, pain 
in the muscles and joints, and swelling in the joints, legs, 
and feet.  

The veteran underwent VA medical and psychiatric examinations 
in December 1990.  In pertinent part, he reported that he had 
had hypertension since 1978, and had had a stroke in 1989.  
The diagnoses included arteriosclerotic heart disease and 
anxiety neurosis.

In a March 1991 rating decision, the RO granted service 
connection for malaria and anxiety neurosis and assigned 
initial 10 and zero percent ratings, respectively.  In 
addition, the RO denied service connection for numerous 
disabilities, including arteriosclerotic heart disease, 
hypertension, and residuals of a cerebral infarction.  
Although he was duly notified of the RO's decision and of his 
appellate rights, the veteran did not appeal.

In October 1993, the veteran died.  According to the 
Certificate of Death, the cause of his death was 
cardiopulmonary arrest probably due to ventricular arrhythmia 
and aspiration pneumonia.  

The following month, the appellant submitted an application 
for dependency and indemnity compensation (DIC) and death 
pension benefits.  In a January 1994 determination, the RO 
denied her claim for DIC benefits, finding that the evidence 
did not show that a service-connected disability caused the 
veteran's death.  

In June 2001, the appellant requested reopening of her claim 
of service connection for the cause of the veteran's death.  

In support of her claim, she submitted the following medical 
evidence:  a November 1945 affidavit attesting that the 
veteran had been treated for malaria from December 1942 to 
January 1943; a February 1972 certification showing that the 
veteran had been treated for various disabilities, including 
gastric ulcer and pneumonitis, from March to May 1967; 
January, February, October, and November 1972 hospitalization 
summaries showing treatment for various disabilities, 
including hypertensive vascular disorder and pulmonary 
tuberculosis; a June 1972 certification showing that the 
veteran had been hospitalized in May 1972 for treatment of 
pulmonary fibrosis and anemia; a September 1980 
hospitalization summary showing treatment for hypertensive 
vascular disorder and inactive pulmonary tuberculosis; a 
March 1981 hospitalization summary showing treatment for 
hypertension, an upper respiratory tract infection, and 
arthritis; a November 1983 hospitalization summary showing 
treatment for pneumonia; a September 1986 hospitalization 
summary showing treatment for cardiovascular disease; a June 
1989 discharge summary showing that the veteran had been 
hospitalized in June 1989 following a cerebral vascular 
accident; a December 1989 discharge summary showing that the 
veteran had been hospitalized after he fractured his right 
femur; and the October 1993 terminal hospitalization summary 
showing treatment for several disabilities, including 
arteriosclerotic heart disease and cardiopulmonary arrest.  

In addition, the RO also obtained copies of records from the 
Veterans Memorial Hospital, dated from September 1986 to 
October 1993.  These records show that the veteran was 
treated for several disabilities during this period, 
including arteriosclerotic heart disease, hypertension, and 
chronic obstructive pulmonary disease.  These records note 
that the veteran had been known to be hypertensive since 
1979, and had been diagnosed as having hypertensive 
cardiovascular disease in 1981.  The October 1993 terminal 
hospitalization summary notes diagnoses of pulmonary 
tuberculosis, chronic obstructive pulmonary disease, 
hypertensive arteriosclerotic heart disease with complete 
right bundle branch block, old cerebrovascular accident, and 
cardiopulmonary arrest due to aspiration pneumonia.  

In a February 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death, noting that 
her claim had been previously denied and that the evidence of 
record failed to establish any relationship between the 
veteran's death and his active service or any service-
connected disability.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If a veteran had 90 days or more of wartime service, and if 
pulmonary tuberculosis is manifested to a compensable degree 
within three years following discharge from service, it will 
be considered to have been incurred in service.  Id.  A 
diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not accepted to show the disease was initially 
manifested after discharge from active service unless 
confirmed by acceptable clinic, X-ray, or laboratory studies, 
or by findings of active tuberculosis based on acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374(c) 
(2003).

In addition, if a veteran is a former POW and was detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption of 
credibility, however, is not unlimited.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Justus 
credibility rule is not "boundless or blind"; if the newly 
submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  See Duran v. Brown, 
7 Vet. App. 216, 220 (1994).

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence, with particular attention to that evidence 
which has been submitted by the appellant or otherwise 
associated with the claims folder since the last final 
decision in January 1994.

This additional evidence consists of the medical evidence 
referenced above, as well as statements presented by the 
appellant to the effect that the veteran died from a service-
connected disability.  The Board has carefully considered 
this additional evidence, but finds that it is not new and 
material sufficient to reopen the claim of service connection 
for the cause of the veteran's death.

Regarding the appellant's statements that the veteran's death 
was related to his active service, the Board notes that 
because the record does not establish that the appellant 
possesses a recognized degree of medical knowledge, she lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

Regarding the additional medical records received since the 
January 1994 decision, the Board finds that, although this 
evidence is "new" in the sense that it is not duplicative 
of past evidence of record, it is not material as the 
information contained in this evidence is either cumulative 
or is not probative of the issue at hand; namely, whether any 
of the disabilities which caused the veteran's death were of 
service origin.  

In other words, this additional evidence does not present a 
new factual basis upon which to reconsider the appellant's 
claim.  It is relevant only to show that the veteran was 
treated many years after his separation from active service 
for the disabilities in question.  It does not bear directly 
and substantially on the specific matter under consideration, 
i.e., whether these disabilities were incurred in service or 
aggravated thereby, or became manifest within the applicable 
presumptive period following service.  Thus, this evidence is 
not material and cannot serve to reopen the claim.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final January 1994 decision is 
either cumulative or not probative of the issue at hand, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, new and 
material evidence has not been received and the claim of 
service connection for the cause of the veteran's death is 
not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



